       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


ALIGN TECHNOLOGY, INC.,

              Plaintiff and Counterclaim   Civil Action No. 6:20-cv-00979-ADA
              Defendant,

       v.

3SHAPE TRIOS A/S and 3SHAPE A/S,

              Defendants and
              Counterclaimants.



                      3SHAPE TRIOS A/S AND 3SHAPE A/S’S
                   RESPONSIVE CLAIM CONSTRUCTION BRIEF



Kimberly Coghill (pro hac vice)              Bruce S. Sostek (No. 1885570)
Bryan J. Cannon (pro hac vice)               Bruce.Sostek@tklaw.com
TROUTMAN PEPPER HAMILTON                     Massimo Ciccarelli (No. 00787242)
SANDERS LLP
                                             Max.Ciccarelli@tklaw.com
401 9th Street, N. W.
                                             Thompson & Knight LLP
Suite 1000
Washington, D.C. 20004                       One Arts Plaza
Tel: 202.220.1200                            1722 Routh Street
Fax: 202.220.1465                            Suite 1500
                                             Dallas, TX 75201-2533
William D. Belanger (pro hac vice)           Tel: 214.969.1237
Gregory Len (pro hac vice)                   Fax: 214.880.3252
Frank D. Liu (pro hac vice)
Brittanee Petrik (pro hac vice)
Ana Spone (pro hac vice)                     Counsel for 3Shape Trios A/S and
Gwendolyn Tawresey (pro hac vice)            3Shape A/S
TROUTMAN PEPPER HAMILTON
SANDERS LLP
125 High Street
19th Floor, High Street Tower
Boston, MA 02110
Tel: 617.204.5100
Fax: 617.204.5150
Email:
3Shape979Troutman@Troutman.com
         Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 2 of 31



                                                     TABLE OF CONTENTS



I.     U.S. Patent No. 10,097,815..............................................................................................1
       A.     “correlation measure” (Cls. 33, 40) ......................................................................1

II.    U.S. Patent No. 10,383,711..............................................................................................4
       A.     “multichromatic probe light for illumination of the object” (Cl. 1) .......................4
       B.     “image pixels”/“image sensor pixels” (Cl. 1)........................................................7
       C.     “block of the image sensor pixels”/“blocks of image sensor pixels” (Cls. 1, 9, 42)
               ..........................................................................................................................10
       D.     “data processing system” terms (Cl. 1) ...............................................................10
       E.     “low weight” (Cl. 24) .........................................................................................15

III.   U.S. Patent No. 10,905,333............................................................................................17
       A.     “cariogenic region of the tooth” (Cls. 1, 3, 20, 21, 38) ........................................17
       B.     “a second light source” (Cls. 1, 20, 21, 33, 38) ...................................................20
       C.     “the 3D intraoral scanner device is configured such that at least one of the one or
              more image sensor(s) detects light at the second wavelength, thereby configured
              to record data for the cariogenic region of the tooth” (Cls. 1, 21)........................21

IV.    Conclusion ....................................................................................................................24




                                                                       -i-
             Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 3 of 31



                                                  TABLE OF AUTHORITIES

                                                                                                                                     Page(s)
CASES

Akamai Technologies, Inc. v. Limelight Networks, Inc., 805 F.3d 1368 (Fed. Cir. 2015) ........................ 12

Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016) .................................................................2

Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182 (Fed. Cir. 1998) ............................................. 19

Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560 (Fed. Cir. 1988) .......................................... 19

Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374 (Fed. Cir. 2006) ......................... 12, 18

Datatreasury Corp. v. Ingenico S.A., Case No.5:02CV95, 2004 U.S. Dist. LEXIS 31458
   (E.D. Tex., Feb. 19, 2004) ............................................................................................................... 14

Datatreasury Corp. v. Wells Fargo & Co., Case No. 2:05-CV-291, 2009 U.S. Dist.
   LEXIS 133483 (E.D. Tex., May 11, 2009) ...................................................................................... 14

Funai Elec. Co., Ltd. v. Daewoo Elecs. Corp., 616 F.3d 1357 (Fed. Cir. 2010).................................. 6, 22

Genentech, Inc. v. Chiron Corp., 112 F.3d 495 (Fed. Cir. 1997) ............................................................ 22

Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367 (Fed. Cir. 2005) ................................................ 22

Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379 (Fed. Cir. 2008) ................................... 22

Housey Pharms., Inc. v. Astrazeneca UK Ltd., 366 F.3d 1348 (Fed. Cir. 2004) ..................................... 13

Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364 (Fed. Cir. 2014) .................................................... 15

IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377 (Fed. Cir. 2005) ........................................ 23

Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898 (Fed. Cir. 2004).................................................... 19

Mars, Inc. v. H.J. Heinz Co., L.P., 377 F.3d 1369 (Fed. Cir. 2004) ........................................................ 22

Masimo Corp. v. Philips Elecs. North Am. Corp., Case No. 09-80-LPS, 2015 U.S. Dist.
  LEXIS 160645 (D. Del., Dec. 1, 2015) ............................................................................................ 13

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014) .............................................................. 15

One-E-Way, Inc. v. Int’l Trade Comm’n, 859 F.3d 1059 (Fed. Cir. 2017) .............................................. 15

Ruckus Wireless, Inc. v. Innovative Wireless Sols., LLC, 824 F.3d 999 (Fed. Cir. 2016) ..........................9

Solas Oled LTD v. Samsung Display Co., LTD, Case No. 2:19-CV-00152, 2020 U.S. Dist.
   LEXIS 67490 (E.D. Tex., Apr. 17, 2020) ..........................................................................................3

                                                                     -ii-
            Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 4 of 31



Thomas Swan & Co. v. Finisar Corp., Case No. 2:13-CV-00178, 2014 U.S. Dist. LEXIS
   86209 (E.D. Tex., June 25, 2014) ......................................................................................................2

Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir. 2015) (en banc) ......................................... 13

Zeroclick, LLC v. Apple Inc., 891 F.3d 1003 (Fed. Cir. 2018) ................................................................ 13




                                                                  -iii-
          Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 5 of 31



                                           EXHIBITS

Exhibit           Description

1                 Summary Table of Parties’ Proposed Constructions

2                 Defendants and Counterclaim Plaintiffs 3Shape A/S and 3Shape TRIOS A/S’s
                  Updated Proposed Claim Constructions dated June 11, 2021

3                 Plaintiff and Counterclaim Defendant Align Technology, Inc.’s Second Amended
                  Proposed Constructions of Claim Terms dated June 11, 2021

4                 Declaration of David Schaafsma, Ph.D. in Support of 3Shape’s Responsive Brief
                  on Claim Construction dated July 2, 2021

5                 3Shape A/S v Align Tech., Inc., Case No. 1:18-cv-00886-LPS, Defendant’s
                  Responsive Claim Construction Brief, Dkt. 109 (Mar. 13, 2020)

6                 Align Tech., Inc. v. 3Shape A/S, Case No. PGR2018-00104, Patent Owner’s
                  Preliminary Response to the Petition for Post-grant Review of U.S. Patent No.
                  9,962,244, Paper 6 (Feb. 19, 2019)

7                 3Shape A/S v Align Tech., Inc., Case No. 1:18-cv-00886-LPS, Report and
                  Recommendation, Dkt. 176 (May 6, 2020)




                                               -iv-
         Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 6 of 31



                                  TABLE OF ABBREVIATIONS

 Abbreviation          Description

 ’244 patent           U.S. Patent No. 9,962,244, parent patent to the ’711 patent

 ’333 patent           U.S. Patent No. 10,905,333 (Align OB (Dkt. 119), Ex. 3)

 ’711 patent           U.S. Patent No. 10,383,711 (Align OB (Dkt. 119), Ex. 2)

 ’815 patent           U.S. Patent No. 10,097,815 (Align OB (Dkt. 119), Ex. 1)

 2D                    Two-dimensional

 3D                    Three-dimensional

 3Shape or             3Shape A/S and 3Shape Trios A/S, collectively
 Defendants
 886 Case              3Shape A/S v. Align Technology, Inc., C.A. No. 18-886-LPS (D. Del.)

 Align OB              Align Technology, Inc.’s Opening Claim Construction Brief (Dkt. 119)

 Align or Plaintiff    Align Technology, Inc.

 Asserted Patents      U.S. Patent Nos. 10,097,815; 10,383,711; and 10,905,333, collectively

 POSITA                Person of ordinary skill in the art

*emphasis added unless otherwise indicated




                                                   -v-
        Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 7 of 31




       Pursuant to the Scheduling Order (Dkt. 82) and by agreement of the parties, 3Shape

hereby submits its responsive claim construction brief addressing 3Shape’s Asserted Patents.

I.     U.S. PATENT NO. 10,097,815

       The ’815 patent relates to a scanner for determining the 3D geometry of the surface of an

object. In particular, the ’815 patent determines the 3D surface geometry by translating a lens in

the scanner, capturing images at different lens positions, and determining the portions of the

images that are in-focus. (’815 patent, 6:57–7:11.) One example the ’815 patent describes for

determining focus is a correlation measure acquired by comparing a reference signal against an

input signal from the captured images. (Id. at 8:53–9:17.) Another aspect of the claimed

inventions of the ’815 patent, which is not at issue here, is the use of a motion sensor to assist in

the stitching or registering of 3D scans or to remotely control the 3D model of the screen.

       “Correlation measure” is the only term at dispute in the ’815 patent. For the reasons

below, this term does not require construction and should be given its plain and ordinary

meaning.

       A.      “correlation measure” (Cls. 33, 40)

       “Correlation measure” does not require construction because the asserted claims

themselves define a “correlation measure” as generated “at least partly by comparing a reference

signal representing the probe light with an input signal representing the light returned from the

object to the camera.” (’815 patent, cl. 40.)1 This claim language follows the specification’s

definition of “correlation measure.” (Id. at cl. 40; see also id. at 5:65–66 (“Correlation measure:

A measure of the degree of correlation between a reference and input signal.”).) The claim


       1
         The relevant clause of claim 33 of the ’815 patent is identical to that of claim 40, except
the phrase “a reference signal representing the probe light” is replaced with “a reference signal
representing the probe light incorporating the spatial pattern” (’815 patent, cl. 33.)

                                                 -1-
        Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 8 of 31




language is clear and consistent with the specification. Therefore, no further construction is

necessary beyond the plain language of the claims.

       Align seeks to rewrite this clear claim language, arguing that the specification explicitly

defines that term. The specification, like the claim, provides that the “correlation measure” is

generated using the “reference signal” and “input signal.” Similarly, the specification provides

definitions of “reference signal” and “input signal” that also reflect the language used in the

claim. Align’s merged definition of “correlation measure,” “reference signal,” and “input

signal” does not clarify the meaning of the asserted claims beyond what the claims themselves

state. Rather, it adds confusion by rewriting the clear claim language under the guise of a

definition. Nor does Align cite any authority for the proposition that the exact language of the

specification’s definition must be imported into the claim where the claim provides its own

consistent definition of the term.

       Align’s proposed construction introduces redundant language that will confuse the jury.

In particular, the claim language already requires that the “correlation measure” be generated by

comparing a “reference signal” with an “input signal.” (Id. at cl. 40.) Incorporating this

explanation into the construction of “correlation measure” is improper. See, e.g. Apple, Inc. v.

Ameranth, Inc., 842 F.3d 1229, 1237 (Fed. Cir. 2016) (“Construing a claim term to include

features of that term already recited in the claims would make those expressly recited features

redundant”); Thomas Swan & Co. v. Finisar Corp., Case No. 2:13-CV-00178, 2014 U.S. Dist.

LEXIS 86209 at *48 (E.D. Tex., June 25, 2014).

       Also, while Align did not identify “input signal” and “reference signal” for construction,

it now attempts to incorporate constructions for those terms as part of the “correlation measure”




                                                -2-
        Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 9 of 31




term. If “input signal” and “reference signal” need construction, which they don’t, they should

be construed separately to avoid further confusion for the jury.

       Align’s construction also creates confusion regarding whether two signals are required by

the claim language or four. Inserting Align’s proposed construction into asserted claim 33

illustrates the confusion:

     Relevant Language of Claim 33               Relevant Language of Claim 33 with Align’s
                                                   Construction of “Correlation Measure”
 “a processor configured to generate…a        “a processor configured to generate…a correlation
 correlation measure…at least partly by       measure [a measure of the degree of correlation
 comparing a reference signal                 between (1) a signal derived from the pattern,
 representing the probe light                 and (2) light input signal or sensor input signal
 incorporating the spatial pattern with an    from the sensors in the camera]…at least partly by
 input signal representing the light from     comparing a reference signal representing the
 the object to the camera.”                   probe light incorporating the spatial pattern with an
                                              input signal representing the light from the object
                                              to the camera.”

Substituting Align’s construction of “correlation measure,” which includes the redefinition of

“reference signal” and “input signal” creates uncertainty regarding whether the “signal derived

from the pattern” is a separate limitation from the “reference signal representing the probe light

incorporating the spatial pattern” recited in the claims and, likewise, whether the “light signal or

sensor input signal from the sensors in the camera” is a separate from the “input signal

representing the light from the object to the camera.” Considering the original claim language is

clear on its face that only two signals, a “reference signal” and an “input signal,” are required,

Align’s construction should be rejected. Solas Oled LTD v. Samsung Display Co., LTD, Case

No. 2:19-CV-00152, 2020 U.S. Dist. LEXIS 67490 at *24–25 (E.D. Tex., Apr. 17, 2020)

(rejecting constructions that “tend to confuse rather than clarify the scope of the claim”).




                                                 -3-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 10 of 31




II.    U.S. PATENT NO. 10,383,711

       The ’711 patent is entitled “Focus Scanning Apparatus Recording Color,” and relates to a

scanner for recording surface geometry and color of an object using different sets of pixels from

the same sensor.

       There are four terms in dispute with respect to the ’711 patent. Align contends that two

of the terms –– “image pixels” and “low weight” –– are indefinite. But as explained below, a

POSITA would have understood the meaning of the terms. For the remainder of the disputed

terms, Align’s proposed constructions are not only inconsistent with the intrinsic record, but also

improperly attempt to import limitations from the specification into the claims.

       A.      “multichromatic probe light for illumination of the object” (Cl. 1)

       The term “multichromatic probe light for illumination of the object” is clear on its face

and should be given its plain and ordinary meaning, which is “light having more than one color

at the same time, that strikes the object” because (i) the specification confirms multichromatic

means more than one color; (ii) the prosecution history confirmed the plain meaning distinction

of multichromatic from monochromatic; and (iii) Align’s own expert, Dr. Lambertus Hesselink,

confirmed that the probe light must “strike[] the object” in order to illuminate it.

       First, the plain meaning of “multichromatic” is more than one color. (Ex. 4, ¶ 13; see,

e.g., ’711 patent, 5:34–39; see also id. at 16:9–10, 16:47–48, 16:52–55, 9:30–39, 12:27–35.) The

specification confirms this meaning because it describes “multichromatic” light in terms of a

broadband, multi-colored light source, i.e., that the light produced includes wavelengths in a

broad range spanning across different colors of light. (Ex. 4, ¶ 13; see also ’711 patent, 5:34–39;

see also id. at 12:27–35, 16:9–10, 16:47–48, 16:52–55.) Align agreed with the plain and

ordinary understanding of multichromatic in its proposed construction for a nearly identical term

from the parent of the ’711 patent, the ’244 patent, in prior litigation. There, Align admitted,

                                                 -4-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 11 of 31




consistent with 3Shape’s construction, that “there can be no dispute” that those skilled in the art

understand a multichromatic probe light to be a light of “more than one color.” (Ex. 5, 9.)

       Second, multichromatic light must have more than one color at the same time to

distinguish multichromatic light from monochromatic (i.e. single color) light. If the probe light

switched between colors –– e.g., flashing red, then green, then blue light –– it would be

monochromatic at any given time. Thus, multichromatic light must emit multiple different colors

of lights at once. (Ex. 4, ¶ 14.) The prosecution history emphasizes the importance of this

distinction. Specifically, during post-grant review of the ’244 patent, 3Shape explained that

“[t]he switching monochromatic light sources do not produce the claimed ‘multichromatic probe

light.’” (See, e.g., Ex. 6, 22.) Thus, prior art monochromatic light sources that “switch[ed]” on

and off such that only one is on at a given time differed from the inventions of the claims

because the light sources did not produce multichromatic light simultaneously. (See, e.g., Ex. 4,

¶ 14; see also ’711 patent, 9:30–32 (“The scanner system disclosed here comprises a

multichromatic light source, for example a white light source, for example, a multi-die LED.”).)

Likewise, the ’711 patent specification discloses that the multichromatic light source can take the

form of a multi-part LED with monochromatic emitters of different colors that operate at the

same time to emit a combination of light that appears as white light. (’711 patent, 16:9–10,

16:47–48, 16:52–55.)

       Third, the plain and ordinary meaning requires that the light from the probe light must

“strike[] the object” in order to illuminate it. (See id. at 9:33–36, 4:44–47, 5:1–5.) The

specification confirms this when it explicitly states that the “light received from the scanned

object” is the “probe light returned from the object surface.” (Id. at 9:33–36.) Indeed, Dr.

Hesselink’s declaration, states the recited claim term of “illumination” is “precisely defined in



                                                -5-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 12 of 31




terms of the luminous flux per unit area, expressed as lumens per unit area, incident on the

lighted object.” (Align OB, Ex. 4, ¶ 30.) Accordingly, the Court should apply the plain and

ordinary meaning of “light having more than one color at the same time, that strikes the object.”

       Align argues that the plain and ordinary meaning of this term simply requires that the

light have “more than one wavelength.” (Align OB, 5.) This proposal is both incomplete and

confusing. In particular, Align’s construction ignores the word “multichromatic.” This omission

introduces an illogical result where, for example, light having wavelengths of 670 nm and 671

nm would meet Align’s proposed construction, even though both wavelengths are red and

therefore are not multichromatic. (Ex. 4, ¶ 15.) Because weight and meaning must be given to

the word “multichromatic,” this is improper. Funai Elec. Co., Ltd. v. Daewoo Elecs. Corp., 616

F.3d 1357, 1372 (Fed. Cir. 2010) (“We must give meaning to all the words in [the] claims.”)

(citation omitted).

       The patentee could have, but did not, use the word “multi-wavelength.” A POSITA

would understand that there is a difference between multi-wavelength and multichromatic. (Ex.

4, ¶ 15.) The ’711 patent specification reflects this. Claim 1, for example, recites a system for

recording the surface color of an object, using in part, a color image sensor. (See also ’711

patent, 9:30–39.) A color image sensor has color-specific filters in known wavelength ranges ––

e.g., red, green, and blue. (Id. at 10:12–16 (“the color image sensor comprises a color filter array

comprising at least three types of color filters, each allowing light in a known wavelength range,

W1, W2, and W3 respectively, to propagate through the color filter.”).) A pixel in the image

sensor with a “red” filter will detect wavelengths of light in a selected range –– e.g., 620-750 nm.

That red pixel will not distinguish between 670 nm and 671 nm light specifically. (Ex. 4, ¶ 15.)

Thus, for its construction to make sense, Align would have to specify that the “more than one



                                                -6-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 13 of 31




wavelength” of its construction falls into ranges for more than one color as described in the

patent. It has not done so.

       Because 3Shape’s proposed construction properly reflects the plain and ordinary

understanding of the term and is supported by the intrinsic record, it should be adopted.

       B.      “image pixels”/“image sensor pixels” (Cl. 1)

       Align contends that “image pixels” and “image sensor pixels” have two different

meanings, and under its interpretation, the ’711 patent claims are indefinite. But the intrinsic

record establishes that “image pixels” and “image sensor pixels” both refer to pixels on the

image sensor, as 3Shape’s construction reflects. As such, the Court should adopt 3Shape’s

construction. Moreover, even if the Court finds “image pixels” and “image sensor pixels” have

different meanings, as Align asserts, a POSITA would have readily understood the scope of the

claim. Thus, claim 1 is definite.

       The claim language establishes that “image pixels” and “image sensor pixels” both refer

to pixels on the image sensor. Specifically, claim 1 recites a first set and a second set of image

pixels “within” a block of image sensor pixels:




(’711 patent, 19:53–59.) As Align agrees “image sensor pixels” refer to the physical pixels on

the image sensor, a straightforward reading of the claim dictates that both sets of “image pixels”

are physical pixels “within” the block of the physical pixels on the image sensor. (See Align OB,

8; see also § II.C, infra (construing the claimed “block of image sensor pixels” as “two or more

adjacent pixels on the image sensor”).)

                                                  -7-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 14 of 31




       In contrast, the claim does not support Align’s interpretation that “image pixels” are

digital pixels in a 2D image, and “image sensor pixels” are physical pixels on the image sensor.

For example, claim 1 later refers to the same “first set” and “second set” of image pixels as “the

first set of the image sensor pixels” and “the second set of the image sensor pixels”:




(Id. at 19:61–65.) Moreover, dependent claims 2, 3, 4, 5, 6, and 7 all refer to the “first set” and

“second set” of the “image sensor pixels," further confirming that the patentee used both “image

pixels” and “image sensor pixels” in the claims when referring to pixels on the image sensor.

(See id. at 19:66–20:17.)

       Align attempts to support its position that “image pixels” refer to pixels on an image by

citing to the specification. But the specification confirms that “image pixels” can refer to

physical pixels on the image sensor. For example, the specification describes imaging a static

pattern onto “a pixel block of 6 by 6 image pixels” on a monochromatic image sensor:




(See id. at 17:24–27.) As such, the specification also uses “image pixels” to refer to physical

pixels on an image sensor. Since the “image pixels” and “image sensor pixels” recited in claim 1




                                                 -8-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 15 of 31




both refer to pixels on the image sensor, Align’s indefiniteness argument, based on each term

having a different meaning, fails. 2

       Even under Align’s interpretation, its expert declaration confirms that a POSITA would

have understood the scope of claim 1. Align argues that because “image pixels” are digital

pixels in an image, and “image sensor pixels” are physical pixels on the sensor, a POSITA would

not have understood what it meant for a “set of image pixels” to be “within a block of image

sensor pixels.” (See Align OB, 9.) But Align’s expert declaration states that a POSITA would

have understood that “image pixels” –– i.e., digital pixels in an image –– are derived from

“image sensor pixels” –– i.e., physical pixels on the image sensor. (See Align OB, 8.) Based on

this understanding, a POSITA would have readily understood that for a set of “image pixels” to

be within a block of “image sensor pixels,” the set of “image pixels” are simply derived from

physical pixels in the corresponding position in the block of “image sensor pixels.” (Ex. 4,

¶¶ 17–18; see, e.g., ’711 patent, 19:10–14 (“In each 2D image 662 a portion [of digital pixels]

663 corresponding to a block of image sensor pixels are indicated.”).) Simply put, Align’s own

expert confirms that a POSITA would not have any trouble understanding the meaning of the

claims. Accordingly, even under Align’s interpretation of “image pixels” and “image sensor

pixels,” Align has failed to establish by clear and convincing evidence how “image pixels” and

“image sensor pixels” are indefinite.




       2
         If the Court finds the meaning of “image pixels” and “image sensor pixels” in claim 1
ambiguous, the Court should enter a construction that clarifies those terms rather than adopting
Align’s proposed construction, which introduces ambiguity intended to support a finding that the
claims are indefinite. See Ruckus Wireless, Inc. v. Innovative Wireless Sols., LLC, 824 F.3d 999,
1004 (Fed. Cir. 2016) (“If, after applying all other available tools of claim construction, a claim
is ambiguous, it should be construed to preserve its validity.”).

                                                -9-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 16 of 31




       C.      “block of the image sensor pixels”/“blocks of image sensor pixels” (Cls. 1, 9,
               42)

       Align proposes for the first time in its opening brief that “block of the image sensor

pixels”/“blocks of image sensor pixels” should be construed as “two or more adjacent pixels on

the image sensor.” (Align OB, 11.) Prior to its opening brief, Align construed “block of the

image sensor pixels” as additionally requiring a “two-dimensional array” (see Ex. 3, 14.) –– a

limitation the Delaware District Court previously rejected during claim construction for a similar

term in a parent patent in another matter between the parties. (Ex. 7, 3, 15–17.) While 3Shape

believes “block” does not require construction, 3Shape agrees to adopt Align’s newly proposed

construction for “block of the image sensor pixels” as “two or more adjacent pixels on the image

sensor” to avoid unnecessary disputes before the Court. 3

       D.      “data processing system” terms (Cl. 1)

       The “data processing system” terms should be given their plain and ordinary meaning in

light of the specification, as understood by a POSITA. No further construction is necessary, as

the meaning of the claimed “data processing system” can be readily understood from the

surrounding claim language, as the teachings of the specification confirm. 3Shape disagrees

with Align’s position that “data processing system” is subject to § 112 ¶ 6, as explained below.

To the extent the Court finds this term is a means-plus-function limitation, however, 3Shape

provides an alternative construction.




       3
         Align did not propose “blocks of image sensor pixels” for construction prior to its
opening brief, and Align’s proposed construction for a single “block” –– i.e., two or more
adjacent pixels on the image sensor –– does not accurately reflect the meaning of multiple
“blocks of image sensor pixels.” As such, 3Shape believes the “blocks” term does not require
construction, given the parties’ agreed construction for “block of the image sensor pixels.”

                                               -10-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 17 of 31




       No Construction Required. The meaning of the claimed “data processing system” is

evident from the plain language of the claims and no further construction is required. The claims

not only specify the particular information the “data processing system” (i.e., surface geometry

and surface color information) generates, but also detail the particular image pixel sets that are

used to generate that information. (’711 patent, cl. 1.) The claims go on to specify that the

surface color information is obtained by “demosaicing” the second set of image sensor pixels.

Simply put, the plain language of the claims explains what the “data processing system” is doing

in the context of the claimed invention; there is no need to provide further construction where the

meaning of the claims is apparent from that plain language.

       Consistent with the language of the claims, the specification likewise describes that the

data processing system “is configured for generating a sub-scan of a part of the object surface

based on surface geometry information and surface color information derived from a plurality of

blocks of image sensor pixels.” (Id. at 4:5–11; see also id. at 11:43–58, 14:16–20, 14:33–36.)

Thus, no construction is necessary, beyond the constructions set forth above for “image pixels”

and “image sensor pixels.” (See § II.B, supra.)

       Align’s non-§ 112 ¶ 6 proposed construction of “data processing system” for surface

geometry improperly imports a limitation requiring the surface geometry information to be

derived from a 2D image that is also used to derive color information. (Align OB, 14.)

Similarly, Align’s non-§ 112 ¶ 6 proposed construction of “data processing system” for surface

color improperly imports a limitation requiring the color information to be derived from a 2D

image that is also used to derive geometry information. (Id. at 15.) This is contrary to the plain

language of the claims, and there is nothing in the intrinsic record to compel such limitations.




                                                -11-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 18 of 31




       First, claim 1 (the sole independent claim) explains that the surface geometry information

is derived from “a first set of image pixels … from a series of 2D images recorded by the color

image sensor,” while the surface color information is derived from “a second set of image pixels

… from at least one 2D image recorded by the color image sensor.” (’711 patent, cl. 1.) There

is nothing in the plain language that requires the 2D images used to derive the surface geometry

information to be the same 2D image used to derive the color. Second, the dependent claims

further confirm the error in Align’s construction. For example, dependent claim 16 (which

depends indirectly from claim 1) recites that the color is generated from “one of the 2D images

of the series of 2D images,” where the series of 2D images refers to the series of 2D images

recited in claim 1 used to derive surface geometry. (Id. at cl. 16.) More simply put, claim 16

contemplates that the 2D images used to derive surface geometry are also used to derive color.

Applying the doctrine of claim differentiation, this means that in claim 1, the 2D images used to

derive surface geometry do not necessarily need to be used to derive color information as Align’s

construction suggests. Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380–

81 (Fed. Cir. 2006) (“‘[C]laim differentiation’ refers to the presumption that an independent

claim should not be construed as requiring a limitation added by a dependent claim.”).

       Finally, nothing in the intrinsic record compels Align’s construction. The instances

where the specification contemplates deriving surface color information from the series of 2D

images from which surface geometry is derived is merely described as an embodiment, and does

not purport to limit the scope of the claims. (See, e.g., ’711 patent, 7:1–7.); Akamai

Technologies, Inc. v. Limelight Networks, Inc., 805 F.3d 1368, 1376 (Fed. Cir. 2015) (“[E]ven

where a patent describes only a single embodiment, claims will not be read restrictively unless

the patentee has demonstrated a clear intention to limit the claim scope using words or



                                               -12-
        Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 19 of 31




expressions of manifest exclusion or restriction.” (citation omitted)). Because nothing in the

intrinsic record clearly disclaims the plain and ordinary meaning of the claims, Align’s

construction should be rejected. See, e.g., Housey Pharms., Inc. v. Astrazeneca UK Ltd., 366

F.3d 1348, 1351–52 (Fed. Cir. 2004).

       “Data Processing System” Does Not Invoke § 112 ¶ 6. Because the claim term “data

processing system” does not use the word “means,” there is a presumption that the term does not

invoke § 112 ¶ 6. Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007 (Fed. Cir. 2018); see also

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc). That

presumption can be overcome only if Align “demonstrates that the claim term fails to recite

sufficiently definite structure or else recites function without reciting sufficient structure for

performing that function.” Zeroclick, 891 F.3d at 1007 (quoting Williamson, 792 F.3d at 1348).

Align has failed to carry its burden.

       The term “data processing system” as used in the asserted claims recites sufficiently

definite structure for performing the recited function. As discussed above, the claim does not

merely recite “data processing system” along with a function. Rather, it specifies the particular

image pixels and 2D images that are used to perform the functions of deriving surface geometry

and surface color information. (See ’711 patent, cl. 1.) Further, the claim language recites that

the surface color information is obtained by the data processing system by “demosaicing” the

image sensor pixels. (Id.) Thus, the claims recite sufficient structure, as they specify details

about the particular structure the data processing system uses to perform the claimed function.

See, e.g., Masimo Corp. v. Philips Elecs. North Am. Corp., Case No. 09-80-LPS, 2015 U.S. Dist.

LEXIS 160645 at *25 (D. Del., Dec. 1, 2015) (finding the claimed “processor” not subject to

§ 112 ¶ 6 because the “claim provides an input-output structure for the processor and explains



                                                 -13-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 20 of 31




how the processor interacts with the other components of the claim.”); see also Datatreasury

Corp. v. Ingenico S.A., Case No.5:02CV95, 2004 U.S. Dist. LEXIS 31458 at *62–66 (E.D. Tex.,

Feb. 19, 2004); accord Datatreasury Corp. v. Wells Fargo & Co., Case No. 2:05-CV-291, 2009

U.S. Dist. LEXIS 133483 at *197–200 (E.D. Tex., May 11, 2009) (finding the term “data

processing subsystem” not subject to § 112 ¶ 6 and the term “subsystem” to be structurally the

same as “system”). Further, a POSITA would understand that the data processing system

connotes structure in light of the specification, as specifically described by the image processor,

microprocessor unit, and computer readable medium in the patent’s specification, which are

computer systems with input, processing, storage output, and control functions. (See, e.g., ’711

patent, 11:43–58, 14:16–20, 14:33–36; Ex. 4, ¶ 22.)

       3Shape’s Alternative § 112 ¶ 6 Construction. Though the “data processing system”

terms do not invoke § 112 ¶ 6, 3Shape’s identified function and structure should be adopted if

the Court finds means-plus-function construction is appropriate because 3Shape’s proposals

mirror the functions the claims expressly recite and only the structures the specification teaches

that are necessary to perform those functions. As discussed above, the specification teaches that

example structures of the “data processing system” comprise an image processor, a

microprocessor unit, and a computer readable medium on which computer implemented

algorithms are stored. (See, e.g., ’711 patent, 11:43–58, 14:16–20, 14:33–36.) 3Shape’s

proposed structures include each of these examples.

       Align’s proposed structure under its § 112 ¶ 6 construction improperly limits the 2D

image used to derive geometry information to a 2D image that is used to derive color

information. (Align OB, 14.) Similarly, Align’s § 112 ¶ 6 proposed construction of “data

processing system” for surface color improperly imports a limitation requiring the color



                                                -14-
        Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 21 of 31




information to be derived from a 2D image that is also used to derive geometry information. (Id.

at 15.) Accordingly, should the Court determine that a means-plus-function construction is

necessary, Align’s proposed structure should be rejected for the same reasons as its non-§ 112

¶ 6 proposed constructions of the “data processing system” terms.

       E.      “low weight” (Cl. 24)

       The term “low weight” is not indefinite. The specification and surrounding claim

language inform a POSITA, with reasonable certainty, about the scope of the invention. See

Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014). Align argues that “low” is a

“relative term,” and that the intrinsic evidence “fails to inform one of skill in the art, with any

reasonable degree of certainty, the boundaries for this term.” (Align OB, 19.) Align’s expert,

Dr. Hesselink, further asserts that the term “low weight” does not have an “ordinarily understood

technical meaning in the field” and that the term “low weight” is indefinite because it is not clear

what value would constitute a “low weight.” (Align OB, Ex. 4, ¶¶ 59–60.) But “employing

terms of degree has long been found definite where it provided enough certainty to one of skill in

the art when read in the context of the invention.” Interval Licensing LLC v. AOL, Inc., 766 F.3d

1364, 1370 (Fed. Cir. 2014); see also One-E-Way, Inc. v. Int’l Trade Comm’n, 859 F.3d 1059,

1064 (Fed. Cir. 2017) (finding “relative terms and words of degree” do not render patent claims

invalid if they “inform those skilled in the art about the scope of the invention with reasonable

certainty” (quoting Nautilus, 572 U.S. at 910). There is no legal requirement to specify the exact

bounds of the claim with mathematical precision. See Interval Licensing LCC v. AOL, Inc., 766

F.3d 1364, 1371 (Fed. Cir. 2014) (“absolute or mathematical precision is not required” to

establish the definiteness of the claims).




                                                 -15-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 22 of 31




       Here, the claim language surrounding the “low weight” term explains that saturated

pixels are assigned a low weight relative to pixels that are not saturated to achieve the result of

mitigating or removing error caused by the saturated pixels:




(’711 patent, cl. 24.) The specification similarly explains the meaning of “low weight”:




(Id. at 9:16–21; see also id. at 11:59–64, 12:5–13.) A POSITA reading the claims in light of the

specification and surrounding claim language would have therefore understood that the “low

weight” should be set in such a manner to mitigate or remove error caused by the saturated

pixels. (Ex. 4, ¶¶ 23–26.) Further informing a POSITA of the meaning of the term, the

specification uses “low weight” in the context of calculating a “weighted average of color values

derived for corresponding points in overlapping sub-scans.” (’711 patent, 9:6–7.) At the time of

the patent, a POSITA would have been familiar with assigning lower and higher weights to

certain values when performing a weighted average function. (Ex. 4, ¶ 25.) Accordingly, the

specification and surrounding claim language inform a POSITA, with a reasonable degree of

certainty, the meaning of the term and the scope of the claim, consistent with its ordinarily

understood technical meaning in the field of assigning a lower weight to certain values to

perform the intended function. (Ex. 4, ¶¶ 23–26.)




                                                -16-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 23 of 31




III.   U.S. PATENT NO. 10,905,333

       The ’333 patent generally relates to 3D scanner systems that use different wavelengths of

light to record tooth data. The claims further describe the 3D scanner system as having a data

processor for converting the recorded data into digital representations and displaying the

representations.

       There are three terms in dispute for the ’333 patent. For each disputed term, Align’s

proposed constructions ignore the plain language of the claims and import limitations from the

specification. 3Shape’s proposed constructions, on the other hand, reflect the plain and ordinary

meaning of the terms, and should be adopted.

       A.       “cariogenic region of the tooth” (Cls. 1, 3, 20, 21, 38)

       Align’s proposed construction of “cariogenic region of the tooth” attempts to import three

additional limitations into the claims. First, Align narrowly defines a “cariogenic region” as a

region having tooth decay, despite the intrinsic record and extrinsic evidence more broadly

defining the region as either having tooth decay or having characteristics producing or promoting

tooth decay. Second, Align asserts that the claimed 3D scanner system must “detect” the

cariogenic region, despite the claims not requiring a detection step. Third, Align contends the

claimed 3D scanner system must use emitted fluorescence to detect the cariogenic region, despite

the claims and specification describing different imaging techniques. Because Align seeks to

import limitations into the claims without support from the intrinsic record, the Court should

reject Align’s proposed construction and apply the plain and ordinary meaning. If the Court

finds it necessary to define the plain and ordinary meaning, a “cariogenic region of the tooth”

means “a region of the tooth with either tooth decay or characteristics producing or promoting

tooth decay.”



                                               -17-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 24 of 31




       First, both the intrinsic record and the extrinsic evidence that Align cites refute Align’s

interpretation that “cariogenic region” must include areas with tooth decay. While the

specification describes the cariogenic regions as having, for example, caries in more or less

developed stages or caries lesions, the specification also describes cariogenic regions as having

demineralization suggesting early stages of caries, pathogenic microflora, or fluorescent

metabolites of cariogenic bacteria. (’333 patent, 13:41–48, 13:55–58, 14:4–11.) And under the

doctrine of claim differentiation, because dependent claims 16 and 34 describe the cariogenic

region as a “region with caries,” the independent claims are necessarily broader in scope. See

Curtiss-Wright, 438 F.3d at 1380–81. Also, dependent claims 17, 19, 35, and 37 describe the

cariogenic region as having demineralization or cariogenic bacteria, further confirming that the

patent does not limit “cariogenic region” to areas with caries. Moreover, the dictionary

definition Align cites defines “cariogenic” as “producing or promoting the development of tooth

decay,” confirming that “cariogenic regions” includes regions that have characteristics that

produce or promote tooth decay, such as demineralization or pathogenic bacteria –– not

exclusively regions that already have tooth decay, as Align proposes. (Align OB, Ex. 11, 5.)

       Second, Align’s construction requires the claimed 3D scanner system to “detect” the

cariogenic region. By “detect,” Align argues that the claimed system must perform a clinical

diagnosis that a dentist traditionally performs to determine which regions of the teeth have tooth

decay. (Align OB, 21–22.) Align’s principal argument relies on its premise that a “scanner

system must first detect a ‘cariogenic region’ in order to display it.” (Align OB, 22.) Yet the

claims recite recording data for a cariogenic region of the tooth, converting that data into a

digital representation, and displaying or visualizing that digital representation of the cariogenic

region, all without the 3D scanner detecting or identifying the cariogenic region. (’333 patent,



                                                -18-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 25 of 31




cl. 1, 32:7–8, 32:25–26, 32:31–33, 32:34–36.) Furthermore, the specification refutes the basic

premise of Align’s argument by stating that it discloses 3D scanner systems that detect or

visualize the cariogenic regions. (See, e.g., id. at Abstract, 2:28–30 (“3D scanner system for

detecting and/or visualizing cariogenic regions”).)

       Third, Align’s proposed construction would restrict the claims to only 3D scanner

systems that use emitted fluorescence. But the intrinsic evidence Align cites does not support

importing such a limitation. In support of its construction, Align generally notes that the

specification discloses embodiments that use emitted fluorescence to record data for the

cariogenic region. (Align OB, 22.) But well-established claim construction principles dictate

that particular embodiments and examples appearing the specification should not be read into the

claims, and limitations from embodiments in the specification should not be read into the claims

absent a clear indication in the intrinsic record that the patentee intended to limit the claims in

that manner. See Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 913 (Fed. Cir. 2004);

Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting

Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)). Align next

cites to a sentence of the Summary section of the specification, which states that one objective of

the invention is to map fluorescence and/or a representation of a cariogenic region onto a digital

3D representation of the teeth. (Align OB, 22; ’333 patent, 2:14–17.) This sentence does not

provide a clear indication that the patentee intended to limit the claims to using emitted

fluorescence; it merely provides one exemplary objective of the invention –– i.e., to map either

fluorescence or a representation of a cariogenic region to a 3D representation of the teeth. (See

’333 patent, 2:14–17.)




                                                 -19-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 26 of 31




       In fact, the claim language establishes that the 3D scanner system does not require

emitted fluorescence to record data for the cariogenic region. Specifically, while fluorescence

involves emitting light at one wavelength and detecting light at a different (longer) wavelength,

the claims describe a device that can emit light at one wavelength and detect the reflected light at

the same wavelength –– i.e., reflectance imaging. (’333 patent, 32:20–26; Ex. 4, ¶¶ 27–29;

Align OB, Ex. 10, ¶¶ 31–32 (explaining fluorescence involves emitting light at certain

wavelengths and detecting light at different (longer) wavelengths).) Additionally, the doctrine of

claim differentiation confirms that independent claims 1 and 21 of the ’333 patent do not require

fluorescence to record data for the cariogenic regions, as dependent claims 9 and 29 recite

selecting the second wavelength “to excite a fluorescent material of the tooth.” Accordingly, the

intrinsic record refutes Align’s proposed construction, which would limit all claims to using

emitted fluorescence to detect a region of the tooth with tooth decay.

       B.      “a second light source” (Cls. 1, 20, 21, 33, 38)

       For the same reasons discussed above in § III.A, the Court should reject Align’s proposed

construction of “a second light source,” which also seeks to limit the claims to fluorescence. In

support of its construction, Align again cites to exemplary embodiments in the specification.

(Align OB, 23–24.) But as with the “cariogenic region” term, the intrinsic record does not

provide a clear indication that the patentee intended to limit this term to fluorescence. And, as

discussed above, the claims themselves describe a device configured to emit and detect light at

the same wavelength, which can include emitting light at one wavelength and detecting reflected

light at the same wavelength, which is characteristic of reflectance imaging. (’333 patent,

32:20–26.) The specification further describes multiple exemplary embodiments on how the

system could operate, including embodiments where the device emits light at the second

wavelength and detects the reflected light from the object at the second wavelength. (See, e.g.,
                                                -20-
        Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 27 of 31




id. at cls. 1, 21, 5:58–65, 10:13–26; Ex. 4, ¶¶ 28–29.) As such, Align’s proposed construction

should be rejected because it impermissibly imports the limitation of emitted fluorescence, and

the Court should find that the “a second light source” term requires no construction.

       C.       “the 3D intraoral scanner device 4 is configured such that at least one of the
                one or more image sensor(s) detects light at the second wavelength, thereby
                configured to record data for the cariogenic region of the tooth” (Cls. 1, 21)

       Align’s proposed construction injects ambiguity into the claim and presents at least three

problems: (i) it rewrites claim language describing the configuration of the 3D intraoral scanner

device (“the 3D intraoral scanner device is…thereby configured to record data…”) into claim

language that requires the performance of certain additional steps (“the 3D intraoral scanner

detects and stores data…”); (ii) it impermissibly limits the one or more image sensor(s) to only

detecting light at the second wavelength to record data for the cariogenic region; and (iii) it

removes “at least one of the one or more” language from the claim, thereby narrowing the claim

scope. In contrast, 3Shape’s plain and ordinary meaning preserves the meaning of the claim

while emphasizing the inclusive or open-ended nature of a claim that uses the transitional term

“comprising.”

       The Court should therefore adopt the plain and ordinary meaning proposed by 3Shape

because it mirrors the claim language with the minor addition of “at least” before “the second

wavelength”:

                   Claim Language                            3Shape’s Plain and Ordinary Meaning
 “the 3D intraoral scanner device is configured         “the 3D intraoral scanner device is configured
 such that at least one of the one or more image        such that at least one of the one or more image
 sensor(s) detects light at the second wavelength,      sensor(s) detects light at least at the second
 thereby configured to record data for the              wavelength, thereby configured to record data for
 cariogenic region of the tooth”                        the cariogenic region of the tooth”




       4
           Align’s construction contains a typographical error and omits the word “device.”
                                                     -21-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 28 of 31




The addition of the phrase “at least” in 3Shape’s construction appropriately recognizes the open-

ended nature of a claim that uses the transitional term “comprising.” Gillette Co. v. Energizer

Holdings Inc., 405 F.3d 1367, 1371–73 (Fed. Cir. 2005) (“The word ‘comprising’ transitioning

from the preamble to the body signals that the entire claim is presumptively open-ended.”).

Because claims 1 and 21 recite both a “3D scanner system comprising” and “a 3D intraoral

scanner device comprising,” the recited elements are essential, but “other elements may be added

and still form a construct within the scope of the claim.” Mars, Inc. v. H.J. Heinz Co., L.P., 377

F.3d 1369, 1375–76 (Fed. Cir. 2004) (citing Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501

(Fed. Cir. 1997)).

       On the other hand, the Court should reject Align’s proposed construction because it

drastically rewrites the claim language without support from the intrinsic record and in violation

of the transitional “comprising” terms. For example, Align’s proposed construction converts the

claim, which describes how the 3D intraoral scanner device “is configured,” into a new claim

requiring that the device operate in a specific way. For example, instead of the claimed 3D

intraoral scanner device configured to record data for the cariogenic region, Align’s proposed

construction would require the device to actively perform two specific steps –– detect and store

data. (Align OB, 24–25.) Align’s construction reads “configured to” –– indicating structural

elements for performing a function –– out of the claim language and instead merely recites the

function itself. Align cannot rewrite the claim language and must give meaning to all words in

the claim. See Helmsderfer v. Bobrick Washroom Equip., Inc., 527 F.3d 1379, 1383–84 (Fed.

Cir. 2008); Funai Elec. Co., Ltd. v. Daewoo Elecs. Corp., 616 F.3d 1357, 1372 (Fed. Cir. 2010).

Further, Align’s construction improperly mixes language fit for a method claim with the patent’s




                                               -22-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 29 of 31




system claim. See IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1383–84 (Fed.

Cir. 2005).

       Align’s proposed construction also improperly limits the “one or more image sensor(s)”

to detecting only a single wavelength of light –– i.e., light at the second wavelength –– in order

to record data for the cariogenic region. Align’s arguments opposing 3Shape’s construction

explain:

               The claim limitation does not simply require that an image sensor
               detect light at a number of wavelengths, one of which is the same
               as the wavelength emitted by the second light source. Rather, the
               last clause refers to “thereby configured to record data for the
               cariogenic region of the tooth,” which requires that it is the
               detection of light at that same second wavelength that leads to the
               recording of data. 3Shape’s proposed construction inappropriately
               reads out the “thereby” clause that creates the tie between the
               detection of light at the second wavelength and the recording of
               data.

(Align OB, 25.) Contrary to Align’s assertion, 3Shape’s plain and ordinary meaning does not

read the “thereby” clause out of the claim. Instead, Align has imported, without support, an

exclusivity requirement into the “thereby” clause. A 3D scanner system can be “configured to

record data for the cariogenic region of the tooth” by detecting light at the second wavelength,

even if it detects other wavelengths as well. Therefore, Align bases its assertion that 3Shape’s

plain and ordinary meaning “reads out” the “thereby” clause on a false premise –– that the claim

restricts the 3D intraoral scanner device to only using the second wavelength to record data for

the cariogenic region.

       Lastly, Align’s proposed construction changes “at least one of the one or more image

sensor(s)” to “the image sensor(s).” (Align OB, 24.) As written, the claim only requires at least

one of the image sensor(s) to detect light at the second wavelength. But under Align’s proposed

construction, all image sensor(s) present in the claimed 3D scanner system must detect light at


                                               -23-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 30 of 31




the second wavelength. Again, Align provides no support for narrowing the claim scope.

Accordingly, the Court should reject Align’s construction and adhere to the plain and ordinary

meaning of this phrase.

IV.    CONCLUSION

       For the foregoing reasons, 3Shape respectfully requests the Court adopt 3Shape’s

proposed constructions.




                                              -24-
       Case 6:20-cv-00979-ADA Document 125 Filed 07/02/21 Page 31 of 31




Date: July 2, 2021                   Respectfully submitted,

                                     /s/ Max Ciccarelli
Kimberly Coghill (pro hac vice)      Bruce S. Sostek (No. 1885570)
Bryan J. Cannon (pro hac vice)       Bruce.sostek@tklaw.com
TROUTMAN PEPPER HAMILTON             Massimo Ciccarelli (No. 00787242)
SANDERS LLP
                                     Max.ciccarelli@tklaw.com
401 9th Street, N. W.
                                     Thompson & Knight LLP
Suite 1000
Washington, D.C. 20004               One Arts Plaza
Tel: 202.220.1200                    1722 Routh Street
Fax: 202.220.1465                    Suite 1500
                                     Dallas, TX 75201-2533
William D. Belanger (pro hac vice)   Tel: 214.969.1237
Gregory Len (pro hac vice)           Fax: 214.880.3252
Frank D. Liu(pro hac vice)
Brittanee Petrik (pro hac vice)
Ana Spone (pro hac vice)
Gwendolyn Tawresey (pro hac vice)    Counsel for Defendants and Counterclaim
TROUTMAN PEPPER HAMILTON             Plaintiffs 3Shape Trios A/S and 3Shape A/S
SANDERS LLP
125 High Street
19th Floor, High Street Tower
Boston, MA 02110
Tel: 617.204.5100
Fax: 617.204.5150
Email:
3Shape979Troutman@Troutman.com




                                     -25-
